                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES COTTON,                                  )               4:18CV3138
                                               )
                    Plaintiff,                 )
                                               )           MEMORANDUM
      v.                                       )            AND ORDER
                                               )
DOUGLAS COUNTY, NEBRASKA;                      )
DOUGLAS COUNTY CORRECTION                      )
CENTER; CORRECTIONS OFFICER                    )
STEVENS, Mr.; and CORRECTIONS                  )
OFFICER ESTEVEZ, Mr.,                          )
                                               )
                    Defendants.                )
                                               )


       Plaintiff, James Cotton, currently an inmate at the Tecumseh State Correctional
Center, filed his pro se Complaint (Filing 1) on October 4, 2018. Plaintiff was granted
leave to proceed in forma pauperis on October 9, 2018 (Filing 6), and paid an initial
partial filing fee on November 2, 2018. The court now conducts an initial review of
Plaintiff’s Complaint to determine whether summary dismissal is appropriate under
28 U.S.C. §§ 1915(e)(2) and 1915A.

                          I. SUMMARY OF COMPLAINT

       Plaintiff alleges that on October 24, 2016, while being held at the Douglas
County Correction Center (“DCCC”), he became involved in an altercation with a
cellmate in the max-1 protective custody unit, as a result of which a female corrections
officer handcuffed Plaintiff and seated him in a chair. Several minutes later, two male
corrections officers, Defendants Stevens and Estevez, “came into the unit and began
talking loudly to Plaintiff as they yanked him out of his chair.” (Filing 1, p. 8).
“Plaintiff advised both [men] that due to his disability that he needed his medically
issued wheelchair.” (Filing 1, pp. 8-9). They “ignore[d] plaintiff and stated ‘well your
[sic] walking today Motherfucker.’ Both the female c.o. and unit c.o. (names
unknown) also advised defendants Stevens and Estevez that Plaintiff needed a
wheelchair for transport. [T]he defendants abusively grabbed plaintiff and began
running with Plaintiff leaving the max-1 unit into the hallway. Stevens was verbally
abusing plaintiff and Estevez advised plaintiff, ‘since you like suing people, you can
sue us too’. Plaintiff’s legs gave out from underneath him. The defendants then
slammed Plaintiff head first into the concrete floor knocking him unconscious....
Plaintiff was taken to the infirmary, where they glued his eyebrow shut to stop the
bleeding, ....” (Filing 1, p. 9). Plaintiff alleges he “sustained a concussion, black eyes,
head trauma (severe) swollen rib Intercostal torn and severe bruising.” (Filing 1, p. 8).

       Four claims are alleged by Plaintiff: (1) an Eighth Amendment excessive force
claim against Stevens and Estevez, in their individual capacities (“Count Four”); (2)
an Eighth Amendment claim against Douglas County for failing to train and supervise
Stevens and Estevez (“Count One”); (3) an Americans with Disabilities Act (“ADA”)
claim against DCCC based on the refusal of Stevens and Estevez to transport Plaintiff
in a wheelchair (“Count Two”); and (4) a Rehabilitation Act claim against DCCC, also
based on such refusal by the officers (“Count Three”). (Filing 1, pp. 5-7).

                 II. LEGAL STANDARDS ON INITIAL REVIEW

        The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See 28
U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any portion of
it that states a frivolous or malicious claim, that fails to state a claim upon which relief
may be granted, or that seeks monetary relief from a defendant who is immune from
such relief. 28 U.S.C. § 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be

                                            -2-
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v.
Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint must
be liberally construed, and pro se litigants are held to a lesser pleading standard than
other parties.” Id., at 849 (quotation marks and citations omitted).

                          III. DISCUSSION OF CLAIMS

      A. Excessive Force Claims

       Although Plaintiff claims Defendants violated his Eighth Amendment right to
be free from cruel and unusual punishment, the allegations of the Complaint do not
reveal whether Plaintiff was a pretrial detainee or a convicted prisoner at the time of
the alleged incident. The Eighth Amendment “has no application” until there has been
a “formal adjudication of guilt.” Walton v. Dawson, 752 F.3d 1109, 1117 (8th Cir.
2014) (quoting City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)). But
the Fourteenth Amendment gives state pretrial detainees rights which are “at least as
great as the Eighth Amendment protections available to a convicted prisoner.” Id.
(emphasis in original; quoting City of Revere, 463 U.S. at 244). The Constitution
affords greater protection to a pretrial detainee compared to a convicted inmate in the
sense that “[d]ue process requires that a pretrial detainee not be punished.” Id.
(quoting Bell v. Wolfish, 441 U.S. 520, 535 n. 16 (1979)).



                                          -3-
       Excessive force claims of pretrial detainees are analyzed under an objective
reasonableness standard. Ryan v. Armstrong, 850 F.3d 419, 427 (8th Cir. 2017). A
court must assess the actions of each officer “from the perspective of a reasonable
officer on the scene, including what the officer knew at the time, not with the 20/20
vision of hindsight.” Id. (quoting Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473
(2015)). A court must also account for the “legitimate interests that stem from [the
government’s] need to manage the facility in which the individual is detained,”
appropriately deferring to “policies and practices that in th[e] judgment” of jail
officials “are needed to preserve internal order and discipline and to maintain
institutional security.” Id. (quoting Bell, 441 U.S. at 520). Factors relevant to assessing
the objective reasonableness of force used by officers include:

      the relationship between the need for the use of force and the amount of
      force used; the extent of the plaintiff’s injury; any effort made by the
      officer to temper or to limit the amount of force; the severity of the
      security problem at issue; the threat reasonably perceived by the officer;
      and whether the plaintiff was actively resisting.

Id. (quoting Kingsley, 135 S.Ct. at 2473).

        “After incarceration, only the unnecessary and wanton infliction of pain
constitutes cruel and unusual punishment forbidden by the Eighth Amendment.”
Jackson v. Gutzmer, 866 F.3d 969, 974 (8th Cir. 2017) (quoting Whitley v. Albers, 475
U.S. 312, 319 (1986)). “[W]henever prison officials stand accused of using excessive
physical force in violation of the Cruel and Unusual Punishment Clause, the core
judicial inquiry is that set out in Whitley: whether force was applied in a good-faith
effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”
Id. (quoting Hudson v. McMillian, 503 U.S. 1, 6-7 (1992)). This inquiry turns on
“such factors as the need for the application of force, the relationship between the
need and the amount of force that was used, and the extent of injury inflicted,” from
which “inferences may be drawn as to whether the use of force could plausibly have
been thought necessary, or instead evinced such wantonness with respect to the

                                           -4-
unjustified infliction of harm as is tantamount to a knowing willingness that it occur.”
Id. (quoting Whitley, 475 U.S. at 321). The word “sadistically” is not surplusage;
“‘maliciously’ and ‘sadistically’ have different meanings, and the two together
establish a higher level of intent than would either alone.” Id. (quoting Howard v.
Barnett, 21 F.3d 868, 872 (8th Cir. 1994)). “One acts ‘maliciously’ by undertaking,
without just cause or reason, a course of action intended to injure another; in contrast,
one acts ‘sadistically’ by engaging in extreme or excessive cruelty or by delighting in
cruelty.” United States v. Miller, 477 F.3d 644, 647 (8th Cir. 2007) (quoting Howard
v. Barnett, 21 F.3d 868, 872 (8th Cir.1994)).

       1. Defendants Stevens and Estevez

       In Count Four of his Complaint,1 Plaintiff alleges:

              Defendants Stevens and Estevez ignored plaintiff’s request to be
       provided a “wheelchair”, for transport, due to his disability on October
       24, 2016, when escorting plaintiff out of protective custody unit max-1
       at the DCCC. Instead the defendants used excessive [force] against
       Plaintiff that was unnecessary, maliciously and sadistically [applied] for
       the very purpose of causing Plaintiff bodily injury.

(Filing 1, p. 7).

       Elsewhere in the Complaint, Plaintiff alleges that Stevens and Estevez came
into the max-1 unit after Plaintiff was already handcuffed and seated in a chair, were
verbally abusive, “yanked” Plaintiff out of the chair, “abusively grabbed’ Plaintiff and
began running with him into the hallway even though they were told he needed a
wheelchair for transport, and, when Plaintiff faltered, “slammed” him headfirst into

       1
        Count Four is captioned: “Defendants Stevens and Estevezs’ use of excessive
force against Plaintiff while acting under color of state law was applied malicicously
and sadistically with deliberate indifference in violation of Eighth Amendment right.”
(Filing 1, p. 7) (spelling and punctuation as in original).

                                          -5-
the concrete floor, rendering Plaintiff unconscious and causing other physical injuries.
The allegations also indicate the officers were motivated to injure Plaintiff because he
“like[s] suing people.” (Filing 1, pp. 8-9). These allegations of fact are sufficient to
state a plausible claim against Stevens and Estevez for the use of excessive force,
whether judged by the standards of the Eighth Amendment (applicable to convicted
prisoners) or the Fourteenth Amendment (applicable to pretrial detainees).

      2. Defendant Douglas County

      Plaintiff alleges in Count One of his Complaint2 that:

             Defendant Douglas County, Nebraska is the “moving force”
      behind it’s failure to train and supervise all subortinates and named
      defendants herein to follow clearly established law, rules and regulations
      that directed Defendants C.O. Stevens and C.O. Estevez not to use
      excessive force where the defendants maliciously and sadistically apllied
      on Plaintiff for him merely requesting that he be provided a medical
      issued wheelchair for transport.

             The unnecessary and wanton infliction of pain amounted to
      deliberate indifference towards Plaintiff which is an Eighth Amendment
      violation from the right to be free from cruel and unusual punishment.
      Defendant Douglas County, Nebraska’s failure to train and supervise
      caused plaintiff damages.

(Filing 1, p. 5) (spelling and punctuation as in original).

     “Section 1983 liability for a constitutional violation may attach to a
municipality [or county] if the violation resulted from (1) an ‘official municipal


      2
         Count One is captioned: “Monell claim where Defendant Douglas County,
Nebraska was the moving force for constitutional violations and federal law by it’s
failure to train and supervise all subortinates and named dedfendants herein.” (Filing
1, p. 5) (spelling and punctuation as in original).

                                           -6-
policy,’ (2) an unofficial ‘custom,’ or (3) a deliberately indifferent failure to train or
supervise.” Mick v. Raines, 883 F.3d 1075, 1079 (8th Cir. 2018) (quoting Corwin v.
City of Independence, 829 F.3d 695, 699 (8th Cir. 2016)); see also Brossart v. Janke,
859 F.3d 616, 627-28 (8th Cir. 2017) (“A municipality may also be liable where its
policies are lawful on their face but municipal action, such as failure to train or
supervise, was taken with deliberate indifference as to its known or obvious
consequences and led an employee to violate a plaintiff’s rights.”) (quotation marks
and citations omitted), cert. denied, 138 S. Ct. 2025 (2018). As further explained by
the Court of Appeals in S.M. v. Lincoln Cty., 874 F.3d 581, 585 (8th Cir. 2017):

             A municipality (or County) “may not be found liable unless action
      pursuant to official municipal policy of some nature caused a
      constitutional tort.” Szabla v. City of Brooklyn Park, MN., 486 F.3d 385,
      389 (8th Cir. 2007) (en banc), quoting Monell v. Dep’t of Social Servs.,
      436 U.S. 658, 691, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).... [W]here the
      claim is that municipal action lawful on its face caused an employee to
      inflict constitutional injury, “rigorous standards of culpability and
      causation must be applied to ensure that the municipality is not held
      liable solely for the actions of its employee.” Id. at 405, 117 S.Ct. 1382.
      In City of Canton v. Harris, 489 U.S. 378, 388, 109 S.Ct. 1197, 103
      L.Ed.2d 412 (1989), the Court held that municipal liability for a claim
      such as failure to supervise [an] employee ... requires proof that the
      failure “amounts to deliberate indifference to the rights of persons with
      whom the [employee] come[s] into contact.” Municipal inaction must be
      the “moving force [behind] the constitutional violation.” Id. at 389, 109
      S.Ct. 1197 (alteration in original) (quotation omitted); see Szabla, 486
      F.3d at 390-91.

             Deliberate indifference in this context “is a stringent standard of
      fault, requiring proof that a municipal actor disregarded a known or
      obvious consequence of his action.” [Bd. of Cty. Comm’rs v. Brown, 520
      U.S. 397, 410 (1997)]. The issue is whether, “in light of the duties
      assigned to specific officers or employees the need for more or different
      training [or supervision] is so obvious, and the inadequacy so likely to
      result in the violation of constitutional rights, that the policymakers of
      the city can reasonably be said to have been deliberately indifferent to

                                           -7-
      the need.” Canton, 489 U.S. at 390, 109 S.Ct. 1197, quoted in Liebe v.
      Norton, 157 F.3d 574, 579 (8th Cir. 1998); cf. Cash v. Cty. of Erie, 654
      F.3d 324, 337 (2d Cir. 2011) (failure-to-supervise claim), cert. denied,
      565 U.S. 1259, 132 S.Ct. 1741, 182 L.Ed.2d 528 (2012). “A pattern of
      similar constitutional violations by untrained employees is ordinarily
      necessary to demonstrate deliberate indifference for purposes of failure
      to train.” Connick v. Thompson, 563 U.S. 51, 62, 131 S.Ct. 1350, 179
      L.Ed.2d 417 (2011) (quotation omitted). “In resolving the issue of a
      city’s liability, the focus must be on adequacy of the [supervision] in
      relation to the tasks the particular officers must perform.” Canton, 489
      U.S. at 390, 109 S.Ct. 1197.

       To state a viable § 1983 claim for “failure to train” against Douglas County,
Plaintiff must “plead facts sufficient to show that (1) [the] County’s officer-training
practices were inadequate; (2) [the] County was deliberately indifferent to the rights
of others in adopting these training practices, and [the] County’s failure to train was
a result of deliberate and conscious choices it made; and (3) [the] County’s alleged
training deficiencies caused [Plaintiff’s] constitutional deprivation.” Ulrich v. Pope
Cty., 715 F.3d 1054, 1061 (8th Cir. 2013). “[A] claim for failure to supervise requires
the same analysis as a claim for failure to train.” Atkinson v. City of Mountain View,
709 F.3d 1201, 1216 (8th Cir. 2013) (quoting Robinette v. Jones, 476 F.3d 585, 591
(8th Cir. 2007)).

       While Plaintiff alleges generally that Douglas County’s failure to train and
supervise Stevens and Estevez caused his Eighth Amendment rights to be violated,
these allegations are mere legal conclusions, unsupported by any facts from which it
might reasonably be inferred that the officers’ alleged misconduct resulted from an
unconstitutional policy, custom, or practice. Count One of Plaintiff’s Complaint
therefore fails to state a claim upon which relief may be granted against Douglas
County under § 1983, and it will be dismissed without prejudice. See Ulrich, 715 F.3d
at 1061 (affirming Rule 12(b)(6) dismissal, stating: “Even assuming arguendo that
Ulrich suffered a constitutional deprivation, we agree with the district court that Ulrich
alleged no facts in his complaint that would demonstrate the existence of a policy or

                                           -8-
custom by Pope County that caused such deprivation. Ulrich labels Pope County’s
supervision and training practices as ‘inadequate’ but points to no facts to support this
assertion other than the example of his own arrest and detention. Generally, an
isolated incident of alleged police misconduct, such as Ulrich alleges occurred here,
cannot, as a matter of law, establish a municipal policy or custom creating liability
under § 1983. Ulrich further fails to provide facts in his complaint to support his
assertion that Pope County adopted deficient supervision and training practices with
deliberate indifference to the constitutional rights of others, and that these training
practices were the product of the County’s deliberate and conscious choices.”)
(citation omitted); Rinne v. City of Beatrice, No. 4:18CV3037, 2018 WL 4492227, at
*7 (D. Neb. Sept. 19, 2018) (granting Rule 12(b)(6) motion to dismiss, stating:
“Plaintiff’s Complaint simply regurgitates the elements of a failure-to-train claim
without providing a plausible factual basis for concluding that the City of Beatrice’s
police-officer training was inadequate; that there was a pattern of similar
constitutional violations by improperly trained City police officers; and that the City
had prior actual or constructive notice of such a pattern, of the inadequacy of its
training procedures, and that its training procedures were likely to result in
constitutional violations. Perhaps most significant is Plaintiff’s complete failure to
allege any facts supporting his failure-to-train theory other than his own arrest and
detention.”); Infante v. City of Hastings, Nebraska, No. 8:17CV3163, 2018 WL
1732155, at *4 (D. Neb. Apr. 9, 2018) (granting Rule 12(b)(6) motion to dismiss,
stating: “Infante makes the conclusory allegation that her constitutional rights were
violated as a result of an official policy, unofficial custom, and improper training and
supervision, but she failed to allege any facts in support of that conclusion. She did
not identify any of the individual defendants as having any supervisory authority or
training responsibilities, and she did not allege the existence of any causal policy or
custom employed by the City of Hastings, specifically.”).




                                          -9-
       B. ADA/Rehabilitation Act Claims

       Title II of the ADA provides that “no qualified individual with a disability shall,
by reason of such disability, be excluded from participation in or be denied the
benefits of the services, programs, or activities of a public entity, or be subjected to
discrimination by any such entity.” 42 U.S.C. § 12132. Section 504 of the
Rehabilitation Act similarly provides that “[n]o otherwise qualified individual with
a disability ... shall ... be excluded from the participation in, be denied the benefits of,
or be subjected to discrimination under any program or activity receiving Federal
financial assistance.” 29 U.S.C. § 794(a). The enforcement, remedies, and rights are
the same under both Title II of the ADA and § 504, although the Rehabilitation Act
contains the additional requirement that the plaintiff show the program or activity
from which he is excluded receives federal financial assistance. See Gorman v.
Bartch, 152 F.3d 907, 911 (8th Cir. 1998). Given the similarities between the ADA
and § 504, “cases interpreting either are applicable and interchangeable.” Id., at 912.

       Under the ADA, there are two means of discrimination: (1) disparate treatment
and (2) the failure to make reasonable accommodations. Peebles v. Potter, 354 F.3d
761, 765 (8th Cir. 2004). Disparate treatment discrimination is based on “intent or
actual motive,” whereas in the second type of claim, “the ‘discrimination’ is framed
in terms of the failure to fulfill an affirmative duty—the failure to reasonably
accommodate the disabled individual’s limitations.” Id. at 767.

       Here, Plaintiff claims DCCC failed to make a reasonable accommodation for
his disability when he was escorted out of the max-1 unit without a wheelchair. It is
alleged in Count Two of the Complaint3 that:



       3
        Count Two is captioned: “Discrimination based on disability pursuant to Title
II of the A.D.A. against Defendant Douglas County Correction Center ‘DCCC’.”
(Filing 1, p. 5).

                                           -10-
             Plaintiff is a qualified individual with a disability on record with
      the Social Security Administration, Omaha, Neb.; since 2008. As defined
      in 42 U.S.C. Section 12131(2). Because of nerve damage to his feet, full
      hip replacement, right knee out (bone on Bone), unstable lumbar spine
      (four major surgeries), full thickness tendon shoulder tears,
      degennarative disc and vertabrae disesae of the spine from 4 major back
      surgeries, and other physical impairments, it substantially limits his
      major life activities.

            Plaintiff was otherwise qualified to receive benefits and participate
      in Defendant DCCC’s services, programs, and activities.

             The A.D.A. and its implementing regulations require that
      alternative services be made available to meet the needs of qualified
      individuals with disabilities, such as plaintiff. The DCCC and the
      Defendants, Stevens and Estevez denied Plaintiff access to a wheelchair
      and other accomodations, thereby discriminating against him because of
      his disabilities.

            This A.D.A. violation by the defendant DCCC and defendants
      Stevens and Estevez caused Plaintiff damages.

(Filing 1, pp. 5-6) (spelling an punctuation as in original). It is further alleged in
Count Three of the Complaint4 that:

             Plaintiff is disabled/handicapped as defined in 29 U.S.C. Section
      705. Plaintiff is or was otherwise qualified to receive the benefits and to
      participate in defendant DCCC’s services, programs, and activities.

            Defendant DCCC was responsible for Defendant’s Stevens and
      Estevezs’ refusal to provide Plaintiff an accomodation, “wheelchair”
      when they knew Plaintiff was medically prescribed it and where it was


      4
         Count Three is captioned: “Discrimination based on disability pursuant to
Section 504 Rehabiliation Act of 1973, 29 U.S.C. 794(a)(2006) against Defendant,
Douglas County Corrections Center’s failure to accomodate ‘wheelchair’.” (Filing 1,
p. 6) (spelling and punctuation as in original).

                                         -11-
       medically necessary to transport Plaintiff. Plaintiff was discriminated
       against and is a violation of the Rehabiliation Act, of 1973 Section 504,
       which caused Plaintiff damages.

(Filing 1, p. 6) (spelling and punctuation as in original).

       Counts Two and Three are identified by Plaintiff as claims that are brought
against the Douglas County Correction Center, but DCCC cannot be sued. See Dan
v. Douglas Cty. Dep’t of Corr. No. 8:06CV714, 2009 WL 483837, at *4 (D. Neb. Feb.
25, 2009) (“[T]he Department of Corrections and other units within the DCCC and
Douglas County lack the legal capacity to sue or be sued in their own names”); see
also Owens v. Scott Cty. Jail, 328 F.3d 1026, 1027 (8th Cir. 2003) (“[C]ounty jails are
not legal entities amenable to suit.”). These claims therefore will be treated as being
brought against Douglas County rather than DCCC.

       Also, to the extent Plaintiff may be seeking to recover damages from Stevens
and Estevez in Counts Two and Three, no viable claim is stated against them. This is
because corrections officers cannot be sued in their individual capacities under the
ADA or the Rehabilitation Act. See Dinkins v. Corr. Med. Servs., 743 F.3d 633, 634
(8th Cir. 2014) (per curiam). Plaintiff does not purport to sue the officers in their
official capacities, nor should he do so when Douglas County is a named Defendant.
See King v. City of Crestwood, 899 F.3d 643, 650 (8th Cir. 2018) (because “[a] suit
against a government officer in his official capacity is functionally equivalent to a suit
against the employing governmental entity, a suit against a government official in
only his official capacity should be dismissed as redundant if the employing entity is
also named.”) (quotation marks and citation omitted).

       In order to sufficiently plead that Douglas County violated Title II or § 504,
Plaintiff must allege “(1) that he is a qualified individual with a disability; (2) that he
was excluded from participation in or denied the benefits of the jail’s services,
programs, or activities, or was otherwise subjected to discrimination by the jail; and


                                           -12-
(3) that such exclusion, denial of benefits, or other discrimination was by reason of
his disability.” Baribeau v. City of Minneapolis, 596 F.3d 465, 484 (8th Cir. 2010);
see Layton v. Elder, 143 F.3d 469, 472 (8th Cir. 1998).

       Plaintiff has sufficiently alleged that he is a qualified individual with a
disability, and that he requires a wheelchair for mobility. The “deliberate refusal of
prison officials to accommodate [an inmate’s] disability-related needs in such
fundamentals as mobility” may constitute a violation of Title II. United States v.
Georgia, 546 U.S. 151, 157 (2006). But in order to state a claim upon which relief
may be granted, Plaintiff must also identify a service, program, or activity at DCCC
that he was excluded from participation in or denied the benefits of. See Brown v.
Nebraska Dep’t of Corr. Servs., No. 8:16CV217, 2016 WL 5173232, at *6 (D. Neb.
Sept. 21, 2016) (“[T]o properly state a failure-to-accommodate claim under Title II
of the ADA, Plaintiff must allege that the defendants’ failure to accommodate his
alleged disability has prevented him from participating in specific programs and
activities at his correctional institution. For example, Plaintiff must specify the
inadequate accommodations that are the basis for his claim (such as failure to assign
him to a permanent cell that is located on the main floor so as not to require him to
climb stairs and that has grab bars by the toilet and a lower bunk). Plaintiff must also
specifically identify the activities, services, and programs in which he cannot
participate due to the defendants’ failure to accommodate Plaintiff’s disability.”). In
Baribeau, for example, the plaintiff’s prosthetic leg was confiscated when he was
booked into jail, but because the plaintiff could not show that he was denied access
to any of the benefits of the jail’s services, programs, or activities during his less than
48 hours in custody, his Title II claim failed as a matter of law. See 596 F.3d at 485.

      In the present case, Plaintiff points to only one occasion when he was not
permitted to use a wheelchair at DCCC, and on that occasion officers were forcibly
removing him from his housing unit. Even so, Plaintiff may be able to establish the
second element of a prima facie case of disability discrimination. See Gorman, 152
F.3d at 912-13 (paraplegic arrestee who was injured while being transported in police

                                           -13-
van that was not equipped for him to remain seated in wheelchair alleged actionable
claim under ADA and Rehabilitation Act; arrestee transportation was “program” or
“service” of police department and “benefit” plaintiff sought was “to be handled and
transported in a safe and appropriate manner consistent with his disability”). “Covered
programs or services do not need to be voluntary, for ‘the words [of the statute] do not
connote voluntariness.’” Id. at 912 (quoting Pennsylvania Dep’t of Corr. v. Yeskey,
524 U.S. 206, 211 (1998)). “The statutes must be interpreted broadly to include the
ordinary operations of a public entity in order to carry out the purpose of prohibiting
discrimination.” Id at 913.

       To recover compensatory damages, Plaintiff must prove discriminatory intent,
which can be shown by deliberate indifference to Plaintiff’s rights under the ADA and
Rehabilitation Act—specifically, Defendant’s “deliberate indifference to the strong
likelihood that pursuit of its questioned policies will likely result in a violation of
federally protected rights.” Meagley v. City of Little Rock, 639 F.3d 384, 389 (8th Cir.
2011) (quotation marks and citation omitted); see Brown v. Houston, No. 8:16CV217,
2018 WL 1309833, at *7 (D. Neb. Mar. 13, 2018). Plaintiff does not allege that
Douglas County was deliberately indifferent to his rights or otherwise intentionally
discriminated against him. He instead alleges that the county “was responsible for [the
officers’] refusal to provide Plaintiff [a wheelchair] when [the officers] knew ... it was
medically necessary to transport Plaintiff.” (Filing 1, p. 6).

       The Supreme Court has declined to decide whether a public entity subject to
Title II of the ADA “can be held vicariously liable for money damages for the
purposeful or deliberately indifferent conduct of its employees.” City & Cty. of San
Francisco v. Sheehan, 135 S. Ct. 1765, 1773-74 (2015). The Eighth Circuit also has
not addressed this issue. Because this is an open question, the court will assume for
purposes of initial review that Douglas County may be held liable under the ADA and
Rehabilitation Act based on the facts that are alleged in the Complaint, and will allow
Counts Two and Three to proceed to service of process on Douglas County. See, e.g.
Duvall v. Cty. of Kitsap, 260 F.3d 1124, 1141 (9th Cir. 2001) (“When a plaintiff

                                          -14-
brings a direct suit under either the Rehabilitation Act or Title II of the ADA against
a municipality (including a county), the public entity is liable for the vicarious acts of
its employees.”); Delano-Pyle v. Victoria Cnty., 302 F.3d 567, 574-75 (5th Cir.2002)
(holding that a claim against a municipality under the ADA and Rehabilitation Act
does not require proof that the employee who committed the alleged act is a
policymaker or that there is a policy of discrimination).

                                  IV. CONCLUSION

       Plaintiff has stated a plausible excessive force claim against Stevens and
Estevez in their individual capacities (Count Four of the Complaint), but allegations
regarding Douglas County’s failure to train and supervise the officers (Count One of
the Complaint) fail to state a claim upon which relief may be granted. Plaintiff has
also stated plausible claims for relief against Douglas County for alleged ADA and
Rehabilitation Act violations (Counts Two and Three of the Complaint), but he cannot
sue DCCC, Stevens, or Estevez for such alleged violations.

      IT IS THEREFORE ORDERED:

      1.     Count One of Plaintiff’s Complaint is dismissed without prejudice.

      2.     Defendant Douglas County Correction Center is dismissed as a party to
             this action, and Counts Two and Three of the Complaint are treated as
             being alleged solely against Defendant Douglas County. To the extent
             Counts Two and Three of the Complaint include claims for damages
             against Defendants Stevens and Estevez, such claims are dismissed.

      3.     Plaintiff’s excessive force claim against Defendants Stevens and Estevez
             (Count Four of the Complaint) may proceed to service of process. The
             clerk of court is directed to obtain the last known addresses for


                                          -15-
               Defendants Stevens and Estevez from the Marshals Service for service
               of process on them in their individual capacities.

       4.      Plaintiff’s ADA claim (Count Two of the Complaint) and Rehabilitation
               Act claim (Count Three of the Complaint) may proceed to service of
               process on Defendant Douglas County, which may be served at the
               office of the Douglas County Clerk, 1819 Farnam Street, Room H-08,
               Omaha, NE 68183.

       5.      Upon obtaining the necessary addresses, the clerk of court is directed to
               complete and issue summonses for Defendants. The clerk of court is
               further directed to deliver the summonses, the necessary USM-285
               Forms, copies of Plaintiff’s Complaint (Filing 1), and copies of this
               Memorandum and Order to the Marshals Service for service of process
               on Defendants. Service may be accomplished by using any of the
               following methods: personal, residence, certified mail, or designated
               delivery service. See Federal Rule of Civil Procedure 4(e); Neb. Rev.
               Stat. § 25-508.01 (Reissue 2016).5

       6.      The clerk of court is directed to file under seal any document containing
               the last known addresses for Defendants Stevens and Estevez.



       5
         Pro se litigants proceeding in forma pauperis are entitled to rely on service by the United
States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782, 783 (8th Cir. 2013). Pursuant
to 28 U.S.C. § 1915(d), in an in forma pauperis case, “[t]he officers of the court shall issue and serve
all process, and perform all duties in such cases.” See Moore v. Jackson, 123 F.3d 1082, 1085 (8th
Cir. 1997) (language in § 1915(d) is compulsory). See, e.g., Beyer v. Pulaski County Jail, 589 Fed.
Appx. 798 (8th Cir. 2014) (unpublished) (vacating district court order of dismissal for failure to
prosecute and directing district court to order the Marshal to seek defendant’s last-known contact
information where plaintiff contended that the Jail would have information for defendant’s
whereabouts); Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995) (when court instructs Marshal
to serve papers for prisoner, prisoner need furnish no more than information necessary to identify
defendant; Marshal should be able to ascertain defendant’s current address).

                                                 -16-
7.   The United States Marshal shall serve all process in this case without
     prepayment of fees from Plaintiff.

8.   Federal Rule of Civil Procedure 4(m) requires service of the complaint
     on a defendant within 90 days of filing the complaint. However, Plaintiff
     is granted, on the court’s own motion, an extension of time until 90 days
     from the date of this order to complete service of process.

9.   The clerk of court is directed to set the following pro se case
     management deadline: February 20, 2019: check for completion of
     service of process.

DATED this 19th day of November, 2018.

                               BY THE COURT:

                               s/ Richard G. Kopf
                               Senior United States District Judge




                                -17-
